Citation Nr: 1003406	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-44 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the above claims.  Jurisdiction of the 
Veteran's claims file was later transferred to the RO in 
Jackson, Mississippi when the Veteran relocated.

The Veteran was provided a videoconference Board hearing in 
June 2006.  A transcript of the testimony offered at this 
hearing has been associated with the record.

In December 2006, the Board remanded the present matter for 
additional development and due process concerns.  In June 
2008, the Board denied the Veteran's claims for service 
connection for CAD and hypertension and he appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In May 2009, the Court 
granted a Joint Motion for Remand and vacated the June 2008 
Board decision.

The issue of service connection for CAD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Hypertension did not have its onset during active service, 
within one year after separation from service, result from 
disease or injury in service, or was caused or aggravated by 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having hypertension.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
hypertension had its onset in service, within one year 
following service, or is secondary to service-connected 
diabetes mellitus.  

The Veteran was afforded several VA examinations in 
connection with this claim for hypertension.  In an April 
2004 VA examination, the Veteran was diagnosed as having 
hypertension following a physical examination and diagnostic 
testing.  His blood pressure was 134/80 and he was reported 
as asymptomatic at that time.  In a May 2004 addendum, the VA 
examiner opined that the Veteran's hypertension was not as 
likely as not secondary to his diabetes as he had normal 
renal function.  Furthermore, the Veteran was afforded VA 
examinations in connection with his claim for service 
connection.  In April 2004, the Veteran was diagnosed as 
having hypertension following a physical examination and 
diagnostic testing.  His blood pressure was 134/80 and he was 
reported as asymptomatic at that time.  The VA examiner 
opined in a May 2004 addendum that the Veteran's hypertension 
was not as likely as not secondary to his diabetes as he had 
normal renal function.  

In December 2004, the Veteran was diagnosed as having 
uncontrolled hypertension with blood pressure elevated to 
160/92.  During a December 2004 VA examination, the examiner 
noted that the Veteran was diagnosed as having hypertension 
about one and a half years prior, as per the Veteran and 
notes from the Biloxi VA Medical Center.  During a March 2005 
VA examination, the examiner opined that the Veteran's 
hypertension was essential and was not related to his 
diabetes as there was no indication of any renal dysfunction.  
In May 2007, the March 2005 VA examiner provided an addendum 
regarding whether the Veteran's hypertension had been 
aggravated or made worse by his diabetes.  The examiner noted 
that there was evidence of poor blood pressure control in 
March 2005, but this was due to medication compliance issues.  
The most recent blood pressure reading dated March 2007 was 
normal as was his most recent renal function.  The examiner 
concluded that there was no evidence of record that the 
Veteran's essential hypertension had been aggravated by his 
diabetes and opined that hypertension was not caused by or 
aggravated by his service-connected diabetes mellitus.  The 
VA examiners provided definitive opinions that the Veteran's 
current disability was not related to his service-connected 
diabetes.  As the examiners provided rationales and cited to 
specific evidence in the file as support for their opinions, 
they are found to be persuasive.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  

At the December 2004 VA examination, it was noted that the 
Veteran was diagnosed as having hypertension about one and a 
half years prior.  There is no evidence of record that the 
Veteran had abnormal blood pressure or a diagnosis of 
hypertension prior to that time.  Thus, the onset of the 
Veteran's hypertension was approximately 34 years following 
separation.  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).   

In addition, there is no competent medical evidence of record 
showing that the Veteran's hypertension had its onset during 
active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  Private and VA medical treatment records regarding 
hypertension make no mention of any link between this 
condition and service.  

Finally, the evidence does not show that the Veteran was 
diagnosed with hypertension within one year following his 
separation from service.  This disability was not diagnosed 
until many years after service.  As such, service connection 
on a presumptive basis is not warranted.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, there is no record of a diagnosis of hypertension for 
many years following service, and there is no competent 
medical evidence showing that hypertension is related to 
service or was caused or aggravated by his service-connected 
diabetes mellitus.  Consequently, the Board must find that 
the preponderance of evidence is against the claim; the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in April 2004 and March 2007 and the 
claim was readjudicated in a November 2007 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.


REMAND

The Veteran claims entitlement to service connection for CAD, 
to include as secondary to diabetes mellitus.  Treatment 
records from Biloxi Regional Medical Center reveal that the 
first record of a diagnosis of diabetes mellitus was dated 
December 1999, which notes that the Veteran exhibited 
symptoms of urinary frequency and increased thirst for one 
and a half months prior to that time.  The Veteran was 
afforded VA examinations in connection with this claim.  The 
Board finds, however, that these examinations are inadequate 
and a decision cannot be based on such findings.  

In April 2004, the Veteran was afforded a VA examination in 
which it was noted that the Veteran's diabetes mellitus was 
diagnosed in 2000 and CAD was diagnosed in February 2004.  In 
May 2004, the examiner provided an addendum and opined that 
the Veteran's CAD was not as likely as not secondary to his 
diabetes as it takes longer than five years for diabetes to 
exert its effect on vessels.  The examiner then attributed 
the cause of CAD to the Veteran's history of smoking.  The 
examiner based this opinion on an incorrect finding that 
diabetes was diagnosed in 2000.  A March 2005 VA examiner 
concurred with the April 2004 examination report opining that 
the Veteran's CAD was not due to his diabetes as he was 
diagnosed as having diabetes only four years prior to his 
diagnosis of CAD and the VA cardiologist felt that diabetes 
should be present at least five years or longer before it can 
significantly contribute to the development of CAD.  The 
examination report even mentioned that there were several 
hospitalizations in 1999 with no diagnosis of diabetes.  
However, as shown above, there is evidence that the Veteran 
was diagnosed as having diabetes in 1999.  Therefore, these 
opinions were based on a faulty premise as they considered an 
incorrect date of diagnosis for diabetes mellitus.  


The record also contains a December 2004 VA examination with 
a positive opinion relating the Veteran's CAD to diabetes.  
However, there was no rationale provided for this opinion 
such that the Board could consider and weigh it against other 
evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  As such, the Veteran should be afforded another VA 
examination to obtain a medical opinion in order to determine 
the nature and etiology of his CAD.  Such an opinion is 
necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of the  
CAD.  The claims file must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

Based on the examination and review of 
the record, the examiner is requested to 
answer the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's current CAD is 
related to his active military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
CAD was caused by the service-connected 
diabetes mellitus?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the 
Veteran's service-connected diabetes 
mellitus aggravated his CAD?  

The physician is advised that 
aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the physician should indicate, to the 
extent possible, the approximate level 
of severity of the left hip disability 
(i.e., a baseline) before the onset of 
the aggravation. 

A detailed rationale for any opinion 
expressed should be provided in the 
examination report.

2.  Then, readjudicate the Veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


